DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on September 4, 2020 in which claims 1-20 are presented for examination.

Status of Claims
	Claims 1-20 are pending in which claims 1 and 13 are presented in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12, 14-17, and 19-20 of U.S. Patent No. 10,765,159. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, the difference between the patented claims 1, 3-10, 12, 14-17, and 19-20 and the instant claims 1-4 and 6-19 are minor and obvious from each other.  The instant claims 1-4 and 6-19 are a broader version of the patented claims 1, 3-10, 12, 14-17, and 19-20 (i.e. the instant claims do not include the limitations “wherein at least a portion of the collar comprises at least first and second layers formed from a piece of first bendable foam” (patented claim 10).  Therefore, the patented claims 1, 3-10, 12, 14-17, and 19-20 would read on the instant claims 1-4 and 6-19.  Furthermore, in the instant claims 1-4 and 6-19, the claimed limitations can be found in the patented claims 1, 3-10, 12, 14-17, and 19-20.  Any infringement over the patented claims 1, 3-10, 12, 14-17, and 19-20 would also infringe over the instant claims 1-4 and 6-19.  Hence, the instant claims do not differ in scope of the patented claims 1, 3-10, 12, 14-17, and 19-20.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,765,159 in view of Allen et al. (USPN 4,175,411) (hereinafter “Allen”).
	Regarding Claim 5, U.S. Patent No. 10,765,159 discloses the invention as claimed above.  U.S. Patent No. 10,765,159, however does not disclose wherein the collar has a substantially uniform thickness.
	Allen teaches of a head mask (via Figure 1) wherein a collar (via a perimeter edge of 17 along 20-25) has a substantially uniform thickness, see Figures 1-2, (Figures 1-2, Col. 2, lines 66-68, Col. 3, lines 1-29).333
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally provide wherein the collar has a substantially uniform thickness as taught by Allen for a smooth, aesthetically round finish, (Abstract).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,765,159 in view of Seng et al. (USPN 4,451,933) (hereinafter “Seng”).
	Regarding Claim 20, U.S. Patent No. 10,765,159 discloses the invention as claimed above.  U.S. Patent No. 10,765,159, however does not disclose wherein the collar has a tapered thickness.
	Seng teaches of a head mask (via Figures 1-3) wherein a collar (via a perimeter edge of 42) has a tapered thickness see Figure 3, (Figures 1-3, Col. 3, lines 12-51).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally provide wherein the collar has a tapered thickness as taught by Seng so that the collar creates a curved portion to  rest upon a user’s shoulders.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732